Theft of cattle is the offense; penalty assessed at confinement in the penitentiary for two years.
The State's Attorney before this court accurately portrays the record. According to the appellant's confession, introduced *Page 68 
in evidence by the State, a cow belonging to the injured party came on to his premises. He killed her, dressed the carcass, and attempt to dispose of the meat by selling it. He hid the hide and head and certain other parts. As a result of this confession, the hide and head were found and identified. The injured party testified that the property or cow was taken without her consent.
Appellant did not testify as a witness in his own behalf. It was his defensive theory that he should be acquitted because after the cow had been stolen he had made restitution to the injured party by paying her therefor.
The motion to quash the indictment because it used the term, "one head of cattle" was properly overruled. See Branch's Ann. P. C., sec. 2552.
The judgment is affirmed.
Affirmed.